DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-18, 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mueller et al (2007/0109755).
Re claim 1, Mueller et al disclose a circuit card assembly comprising: 
a printed circuit board (70) arranged to include one or more electronic circuits (electronic components)[0075]; 
a frame (67, 68) connected to the printed circuit board, the frame including first and second sides positioned adjacent to first and second sides of the printed circuit board (Fig 7), the first and second sides of the frame arranged to extend into and retract out of first and second channels (27) of a circuit card assembly slot of an electronic chassis (10) (Fig 5); 
at least one connector (55, 56) arranged to detachably engage with a backplane connector (12a-d) of the electronic chassis when the circuit card assembly is extended into the circuit card assembly slot of the electronic chassis (Fig 4), the connector establishing an electrical connection with a backplane printed wiring board (11)(PWB) of the electronic chassis while engaged with the backplane connector [0061]; and 

Re claim 2, wherein the front panel is one of permanently and semi-permanently (screws) [0086] connected to at least one of the frame and printed circuit board (Fig 9).

Re claim 3, wherein the front panel is connected to the at least one of the frame and the printed circuit board before being extended into the circuit card assembly slot (Fig 4).
Re claim 4, wherein the front panel is integrated with the frame (Fig 4).
Re claim 5, wherein the front panel includes a plurality of input/output connectors (Fig 4).
Re claim 6, wherein the plurality of input/output connectors include at least two different types of connectors (57, 58) Fig 4).
Re claim 7, wherein the type of connector includes one of a radio frequency (Rf) connector, D-sub or D-shaped connector, fiber optic connector, Amphenol connector, Thermocouple connector, coaxial connector (57), barrel audio or power connector, pluggable connector, USB connector, DVI connector, HDMI connector, modular connector, LGH connector, photovoltaic connector, and rectangular connector (Fig 4).
Re claim 8, wherein the front panel includes an EMI/RFI shield [0056], [0064].


Re claim 10, wherein the front panel includes a plurality of EMI/RFI gaskets (Fig 9).
Re claim 11, wherein the front panel provides an ionizing radiation shield (electromagnetic radiation)[0064].
Re claim 12, wherein the frame is configured to provide structural support to the printed circuit board (Figs 8, 9).
Re claim 13, comprising at least one fastener being accessible via the front panel and arranged to fasten the circuit card assembly to the electronic chassis (Fig 3).
Re claim 14, wherein the at least one fastener includes one of a wedge lock fastener and threaded fastener (screw, Fig 3) [0065].
Re claim 15, Mueller et al disclose an electronic enclosure comprising: 
a chassis (10) having a plurality of circuit card assembly slots including a first circuit card assembly slot arranged to receive a first circuit card assembly (35, 36), the first circuit card assembly slot including a peripheral surface arranged to contact an EMI/RFI gasket (59) of 15the first circuit card assembly when the circuit card assembly is extended into the first circuit card assembly slot (Figs 4, 11), wherein the first circuit card assembly slot is configured to receive a circuit card assembly having:
a printed circuit board (70) arranged to include one or more electronic circuits (electronic component)[0075], 
a frame (67, 68) connected to the printed circuit board,
 at least one connector (55, 56) in electrical communication with the one or more electronic circuits (Fig 12), and  20
a front panel (110) including a front side facing away from the printed circuit board and a back side facing toward the printed circuit board, the front panel including at least one input/output connector (88, 89) extending from the front side of the front panel 
a backplane printed wiring board (11), connected to the chassis, including a plurality 25of backplane connectors (12a-d) aligned with the plurality of circuit card assembly slots (Figs 2, 4), the plurality of backplane connectors including a first backplane connector aligned with the first circuit card assembly slot, the first backplane connector arranged to detachably engage with the at least one connector of the first circuit card assembly when the first circuit card assembly is extended into the first circuit card assembly slot (Figs 2, 4), the first back 20plane connector establishing an electrical connection with first circuit card assembly while engaged with the at least one connector of the first circuit card assembly [0061].
Re claim 16, wherein the chassis includes an EMI/RFI shield [0056].
Re claim 17, comprising a backside cover (10a) positioned adjacent to the backplane printed wiring board and connected with the chassis (Fig 2).
Re claim 18, wherein the plurality of circuit card assembly slots are configured to receive circuit card assemblies having different form factors (Figs 3, 4).
Re claim 20, Mueller et al disclose method of manufacturing a circuit card assembly comprising: providing a printed circuit board (70) arranged to include one or more electronic circuits (electronic component)[0075];  
20attaching a frame (67, 68) to the printed circuit board, the frame including first and second sides positioned adjacent to first and second sides of the printed circuit board, the first and second sides of the frame arranged to extend into and retract out of first and second channels of a circuit card assembly slot of an electronic chassis (10) (Fig 4); 
attaching at least one connector (55, 56) to the printed circuit board, the at one connector 25being arranged to detachably engage with a backplane connector (12a-d) of the electronic chassis when the 
21attaching a front panel (110) to the frame, the front panel including a front side facing away from the printed circuit board and a back side facing toward the printed circuit board (Fig 4); 
attaching at least one input/output connector (88, 89) to the front panel, where the at least 5one input/output connector extends from the front side of the front panel (Fig 4); 
electrically connecting the at least one input/output connector to the one or more electronic circuits (Fig 7); and 
attaching an EMI/RFI gasket (59) to the front panel along a perimeter of the back side of the front panel (Fig 11), the EMI/RFI gasket arranged to contact a surface of the electronic 10chassis along a perimeter of the circuit card assembly slot when the circuit card assembly is extended into the circuit card assembly slot (Fig 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mueller et al (2007/0109755).



Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG V NGO whose telephone number is (571)272-1979. The examiner can normally be reached 9-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNG V NGO/Primary Examiner, Art Unit 2847